PEON, C. J.
There is no assignment of errors in this *33case, nor is there any brief on the part of the appellants, to call the attention of the court to any particular error.
We have examined the record carefully, and have failed to discover any error in the proceedings or judgment of the court below. There is a short bill of exceptions in the record, which shows that the first indictment was defective, in not stating the value of the horse alleged to have been stolen, and a demurrer was sustained to it for that cause. The grand jury being in session, the court held the appellants in custody until the solicitor could send a new indictment to them, which was immediatly done, and another indictment was, in a short time, brought into court by the grand jury, upon which the trial immediately took place without objection, and the appellants convicted. The bill of exceptions notes that, “ after quashing the said indictment, the court required the defendants to remain in court until the grand jury acted on a new indictment, without any evidence of their guilt or affidavit of it, by which to detain them,” to which defendants excepted. Surely there was no error in this. It was all proper under the circumstances of this case.
Let the judgment of the court below be affirmed, at the costs of the appellants.